Rosenblatt, J.,
dissents and votes to reverse the order appealed from, with the following memorandum: I respectfully dissent.
A greatly overburdened Family Court, at the hub of a system flooded with daunting problems in coordinating calen*801dars and appearances of a host of participants and agencies, should not be compelled to recognize a claim of an individual who admitted his factual guilt before the court, and then, by his own willful actions, thwarted a dispositional hearing, only to assert that his rights under the Family Court Act § 350.1 timetable were violated.
Because this case involves a dispositional hearing, as opposed to a fact-finding hearing before which the presumption of innocence is paramount, I would not extend Matter of Randy K. (77 NY2d 398) beyond the holding of the Court of Appeals.
The Court of Appeals, in Matter of Randy K. (supra), held that the need for stringent timetables is manifest, and the ultimate remedy, dismissal, is assessed as the sanction for the presentment agency’s lack of vigilance at the pre-fact-finding hearing stage. Matter of Frank C. (70 NY2d 408) and Matter of Randy K. (supra) stressed the importance of timeliness in all phases of the proceeding, including, of course, a phase as important as the dispositional hearing. But when the offender’s miscreance is at the root of it all, it strikes me as inappropriate to reward that miscreance with a release, while punishing the agency to the same degree as in the case of a failed fact-finding hearing, at which factual guilt was as yet undetermined. While the source of the delay (here, the juvenile having absconded) is not controlling (see, Matter of Frank C., supra, at 410), it is at least relevant in weighing the remedy to be imposed, and, in my view, tips the balance (cf., Matter of Roshon P., 182 AD2d 346).
For timetabling purposes, the Appellate Divisions in the First and Third Departments have distinguished between fact-finding hearings and dispositional hearings (see, Matter of David R., 150 AD2d 161; Matter of Brion H., 161 AD2d 832; see also, Matter of Jose Z., NYLJ, Apr. 20, 1992, at 29, col 2 [Fam Ct, NY County, Sheindlin, J.]), and the Family Court statutory scheme does so as well. I would apply that distinction where the offender’s absconding is involved, in contrast to a case in which the court adjourned the dispositional hearing beyond the statutory limit when there was no reason to believe that the juvenile and his Law Guardian would not appear if the proceedings were adjourned to a time that fell with the statutory period (cf., Matter of Roshon P., supra).
The declared statutory penalty for a violation of Family Court Act § 340.1 (time of fact-finding hearing) is dismissal (see, Family Ct Act §§ 310.2, 332.1 [8]). Similarly, dismissal is the declared statutory remedy for a Statute of Limitations *802violation (Family Ct Act §§ 302.2, 332.1 [9]). There is no parallel statutory provision for dismissal based on a violation of Family Court Act § 350.1 (time of dispositional hearing), and I would not extend Matter of Randy K. (supra) by writing one in.